Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made effective as of
November 5, 2013, by and among RigNet, Inc., a Delaware corporation (the
“Company”), and Digital Investments LP (formerly known as, Dynamo Investment
Partners L.P.), an exempted limited partnership organized under the laws of the
Cayman Islands (the “Holder”).

The Holder is party to a Purchase Agreement, dated as of August 14, 2013, by and
between Energy Growth Holding AS, Energy Growth AS, Cubera Secondary KS, KKR
European Fund III, Limited Partnership and the Holder, as amended on
September 18, 2013 (the “Purchase Agreement”), pursuant to which the Holder
acquired 4,049,691 shares of the Company’s Common Stock, par value $0.001 per
share (the “Common Stock”) and warrants to purchase 700,309 shares of the Common
Stock (the “Warrants”), which Warrants were subsequently exercised on
September 24, 2013 to acquire the underlying 700,309 shares of Common Stock.

Certain capitalized terms used in this Agreement are defined in paragraph 10 of
this Agreement.

The parties hereto agree as follows:

1. Demand Registrations.

a. Requests for Registration. Subject to the limitations contained in this
Agreement, at any time after the date of this Agreement and from time to time
thereafter until the termination of this Agreement, the Holder may request, and
the Company shall effect, a registration under the Securities Act of all or part
of its Registrable Securities. All registrations requested pursuant to this
paragraph 1(a) are referred to in this Agreement as “Demand Registrations”. Each
request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered. Within ten (10) business days
after receipt of any such request, the Company will give written notice of such
requested registration to all other holders of the Company’s securities who are
entitled by virtue of the Other Agreement to include such securities in the
Demand Registration (the “Other Stockholders”) and, except as provided in
paragraph 1(c) below, will include in such registration all such securities of
such Other Stockholders with respect to which the Company has received written
requests for inclusion therein within fifteen (15) business days after the
receipt of the Company’s notice by the Other Stockholders.

b. Number and Size of Requests. The Holder is entitled to request an aggregate
of two (2) Demand Registrations on Form S-l or any similar long form
registration statement and unlimited Demand Registrations on Form S-3 or any
similar short form registration statement; provided, however, no demand shall be
made for a Demand Registration on Form S-l if the Company is eligible to use
Form S-3 or any similar short form registration statement for such Demand
Registration. No Demand Registration on Form S-1 shall be requested for less
than Twenty Million Dollars ($20,000,000) worth of Registrable Securities. No
Demand Registration on Form S-3 shall be requested for less than Twenty Million
Dollars ($20,000,000) worth of Registrable Securities.



--------------------------------------------------------------------------------

c. Priority on Demand Registrations. If a Demand Registration is an underwritten
offering and the managing underwriters advise the Company and the Holder that,
in such underwriter’s opinion, the aggregate number of securities requested to
be included in such offering by the Holder together with securities required to
be included by the Company pursuant to requests of the Other Stockholders
pursuant to the Other Agreement exceeds the number of securities which can be
sold in an orderly manner in such offering within a price range acceptable to
the Holder and a majority of the outstanding Registrable Securities (as such
term is defined in the Other Agreement and referred to herein as the “Other
Registrable Securities”) requesting registration under the Other Agreement, then
the Company will include in such registration, prior to the inclusion of any
other securities, the maximum number of Registrable Securities requested to be
included by the Holder together with securities of the Other Stockholders
required to be included, which, in the opinion of such underwriters, can be sold
in an orderly manner within such price range, pro rata among the Holder and the
respective Other Stockholders on the basis of the number of shares of
Registrable Securities owned by the Holder and the number of securities owned by
the Other Stockholders eligible for inclusion in the Demand Registration
pursuant to the Other Agreement on a fully diluted basis outstanding immediately
prior to such registration.

d. Restrictions on Demand Registrations. The Company will not be obligated to
effect any Demand Registration (i) within twelve (12) months after the effective
date of any Demand Registration, (ii) during any period in which the Company is
in the process of negotiating or preparing, and ending on a date ninety
(90) days following the effective date of, a registration statement pertaining
to an underwritten public offering of securities for the account of the Company
or (iii) during any period in which the Company is in possession of material
information concerning the Company or its business and affairs, the public
disclosure of which would have a material adverse effect on the Company. In any
given twelve (12) month period, the Company may effect one (1) postponement for
up to one hundred eighty (180) days of the filing or the effectiveness of a
registration statement for a Demand Registration if, in the opinion of the
Company’s Board of Directors, such Demand Registration or offering of securities
would reasonably be expected to have a material adverse effect on any plan of
the Company or any of its subsidiaries to engage in any material acquisition of
assets outside the ordinary course of business, any material merger,
consolidation, or tender offer, or any other transaction; provided, however,
that in such event, the Holder will be entitled to withdraw such request and, if
such request is withdrawn, such Demand Registration will not count as one of the
permitted Demand Registrations, and the Company will pay all registration
expenses in connection with such registration.

e. Effective Registration Statement. A Demand Registration shall not be presumed
to have been requested if a registration statement with respect thereto shall
not have become effective (unless such Demand Registration has not become
effective due solely to the refusal of the Holder to proceed with the
registration, provided such refusal is not due to the advice of its counsel that
the registration statement, or the prospectus contained therein, or other
documents incorporated by reference therein, contain or contains an untrue
statement of a material fact or omits a statement of material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing), regardless of whether any
Registrable Securities are sold pursuant to such registration.

 

2



--------------------------------------------------------------------------------

2. Piggyback Registrations.

a. Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (whether such registration is a primary
registration on behalf of the Company or a secondary registration on behalf of
any other person holding any of the Company’s securities) other than a Demand
Registration and the registration form to be used is anything other than Forms
S-4 or S-8 or any successor forms (a “Piggyback Registration”), or in connection
with mergers, acquisitions or exchange offers, the Company will give prompt
written notice to the Holder of its intention to effect such a registration and
the estimated price range of such offering and, except as provided in paragraph
2(b) below, will include in such registration all Registrable Securities with
respect to which the Company has received a written request for inclusion
therein within fifteen (15) business days after the Holder’s receipt of the
Company’s notice.

b. Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration and the managing underwriters advise the Company that
in their opinion the number of securities requested by the Holder to be included
in any Piggyback Registration causes the aggregate number of securities to be
sold in such Piggyback Registration to exceed the number of securities which can
be sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company will include in such registration (i) first, the
securities the Company proposes to sell which, in the opinion of such
underwriters, can be sold in an orderly manner within such price range,
(ii) second, the Registrable Securities requested to be included in such
registration by the Holder and the Other Registrable Securities requested to be
included in such registration by the Other Stockholders which in the opinion of
such underwriters can be sold in an orderly manner within such price range, pro
rata among the Holder and the Other Stockholders of such securities on the basis
of the number of shares owned by the Holder and each such Other Stockholder on a
fully diluted basis immediately prior to such registration and (iii) third, any
other securities requested to be included in such registration, which, in the
opinion of such underwriters, can be sold in an orderly manner within such price
range.

3. Registration Procedures. Whenever the Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof. Pursuant to such registration, the Company will:

a. as soon as practicable, but in any event within ninety (90) days of a request
for registration of Registrable Securities, prepare and file with the Commission
a registration statement with respect to such Registrable Securities and use its
reasonable efforts to cause such registration statement to become effective
(provided that, before filing a registration statement or prospectus or any
amendments or supplements thereto, if requested, the Company will furnish to the
counsel of the Holder copies of all such documents proposed to be filed, which
documents will be subject to the review and reasonable comment of such counsel
with respect to any disclosure pertaining to such Holder);

 

3



--------------------------------------------------------------------------------

b. as soon as practicable, prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period of either (i) one hundred twenty (120) days (subject to
extension pursuant to the last paragraph of this paragraph 3) or, if such
registration statement relates to an underwritten offering, such period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sales of Registrable Securities by an
underwriter or dealer, or (ii) such shorter period as will terminate when all of
the securities covered by such registration statement have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement (but in any event not before
the expiration of any longer period required under the Securities Act), and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

c. furnish to the Holder such number of copies of such registration statement,
each amendment and supplement thereto (in each case including all exhibits), the
prospectus included in such registration statement (including each preliminary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act such other documents as the Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities;

d. if required, use its reasonable efforts to (i) register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Holder or underwriter reasonably requests and (ii) do any
and all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided, however, that the Company
will not be required to (x) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph,
(y) subject itself to taxation in any such jurisdiction or (z) consent to
general service of process in any such jurisdiction);

e. notify the Holder at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, is the subject
of any stop order, or is otherwise not in compliance with the Securities Act or
other applicable laws and, at the request of any underwriter or any such seller,
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading;

f. cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to use reasonable efforts to be quoted on the NASDAQ national
market automated quotation system;

 

4



--------------------------------------------------------------------------------

g. enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holder may reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

h. make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any underwriter, all relevant financial and other
records, corporate documents and properties of the Company, and use reasonable
efforts to cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;

j. otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission; and

The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in subparagraph (e) above, the
Holder will forthwith discontinue its distribution of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until its receipt of the copies of the supplemented or amended prospectus
contemplated by subparagraph (e) above. In the event the Company shall give any
such notice, the applicable time period mentioned in subparagraph (b) above
during which a Registration Statement is to remain effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to subparagraph (e) above, to and including the
date when each seller of a Registrable Security covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by subparagraph (e) above.

4. Rights Granted to Third Persons. Notwithstanding any other rights granted to
the Holder hereunder, in the event that the Company shall after the date of this
Agreement grant rights and benefits to register any of its securities to any
other person (including, without limitation, the Other Stockholders) which are
similar to, greater than, or more favorable to the interests of others when
compared to those rights granted to the Holder hereunder (whether by amendment
of the Other Agreement or otherwise), the Holder shall be entitled to exercise
rights similar to those granted to such persons and this Agreement shall be
amended ipso facto to the fullest extent necessary to grant such similar,
greater or more favorable rights and benefits to the Holder; provided, however,
that this Section 4 shall not apply to any rights granted under the Other
Agreement as such agreement is in effect on the date of this Agreement.

5. Registration Expenses.

a. Expenses Paid by the Company. All expenses incident to any Demand
Registration or Piggyback Registration effected pursuant to this Agreement and
the Company’s performance of or compliance with this Agreement will be borne by
the Company, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, duplicating
and printing expenses, road show expenses, messenger and delivery expenses, and
fees and disbursements of counsel for the Company and

 

5



--------------------------------------------------------------------------------

all independent public accountants, underwriters (excluding discounts and
commissions with respect to Registrable Securities) and other persons retained
by the Company. In addition, in connection with any Demand Registration or
Piggyback Registration, the Company will bear the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed or
quoted on the NASDAQ national market automated quotation system. In connection
with each Demand Registration, the Company will reimburse the Holder for the
reasonable fees and disbursements of one counsel chosen by the Holder; provided,
however, that if any Other Registrable Securities are also included in such
Demand Registration, the Company will only pay for one counsel mutually agreed
by Holder and the holders of the Other Registrable Securities.

b. Expenses Paid by the Holder. The Holder will pay any underwriters’ discount
or commission and registration fees applicable to the Registrable Securities,
and any other expenses incurred by the Holder which are not borne by the Company
as provided above.

6. Indemnification.

a. Indemnification by the Company. In connection with the sale or transfer of
any Registrable Securities registered pursuant to this Agreement, the Company
agrees to indemnify, to the extent permitted by law, the Holder along with its
officers, managers, partners, owners and directors, each other person who
participates as an underwriter in the offering for sale of such Registrable
Securities and each person who controls such person or underwriter (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities
and expenses caused by any third party claim relating to any failure or alleged
failure of compliance with the Securities Act or other applicable laws,
including any untrue or alleged untrue statement of material fact contained in
any registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse the Holder, and each such
officer, director, manager, partner, owner, underwriter and controlling person
for reasonable legal or any other expenses incurred by them in connection with
defending any such loss, claim, liability, action or proceeding, except insofar
as the same arises out of or is based upon an untrue statement or alleged untrue
statement, or omission or alleged omission, made in such registration statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement, in reliance upon and in conformity with written information
prepared and furnished to the Company by the Holder specifically for use in the
preparation thereof which information contained any untrue statement of any
material fact or omitted to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and provided
that the Company shall not be liable to any person who is authorized to
distribute the final prospectus in any such registration or any other person who
controls such person within the meaning of the Securities Act, in any such case
to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of such person’s failure to
send or give a copy of the final prospectus, as the same may be then

 

6



--------------------------------------------------------------------------------

supplemented or amended, to the person asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of the securities to such person if such statement or
omission was corrected in such final prospectus.

b. Indemnification by the Holder of Registrable Securities. In connection with
any registration statement in which the Holder is participating, the Holder will
furnish to the Company in writing such information regarding the Holder and, if
such registration is not an underwritten registration, such information
regarding the distribution of such securities, as the Company reasonably
requests for use in connection with any such registration statement or
prospectus. If such registration statement or prospectus or any preliminary
prospectus or any amendment thereof or supplement thereto contains any untrue or
alleged untrue statement of material fact contained in any information or
affidavit so furnished in writing by the Holder, or if such information or
affidavit omits or allegedly omits a material fact required to be stated therein
or necessary to make the statements therein not misleading, the Holder, to the
extent permitted by law, will indemnify the Company, its directors and officers
and each person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expenses resulting
from such untrue or alleged untrue statement of material fact or omission;
provided, however, that the obligation to indemnify will be individual to the
Holder and not joint or joint and several with any other seller or prospective
seller of securities and will be limited to the net amount of proceeds received
by the Holder from the sale of Registrable Securities pursuant to such
registration statement.

c. Defense of Claims. Any person entitled to indemnification hereunder will
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and, (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding provisions of this
paragraph 7, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without the indemnifying party’s consent (but such
consent will not be unreasonably withheld).

d. Survival; Contribution. The indemnification provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, manager, partner,
owner or controlling person of such indemnified party and will survive the
transfer of securities and the termination of this Agreement. The Company also
agrees to make such provisions, as are reasonably requested by any indemnified
party, for contribution to such party in the event the Company’s indemnification
is unavailable or limited for any reason.

e. Registration and Qualification under Other Securities Laws. Indemnification
similar to that specified above in this paragraph 7 (with appropriate
modifications) shall be given by the Company and the Holder with respect to any
required registration or other qualification of securities under any Federal or
state law or regulation of any governmental authority, other than the Securities
Act.

 

7



--------------------------------------------------------------------------------

f. Advancement of Expenses. Upon the prior express approval of the indemnifying
party, which approval shall not be unreasonably withheld, the indemnification
required by this paragraph 7 shall be made by periodic payments of the amount
thereof during the course of the defense, as and when bills are received or
expense, loss, damage or liability is incurred, subject to refund if it is
determined the party incurring such expenses is not entitled to be indemnified
under this Agreement.

7. Underwritten Registrations.

a. Demand Underwritten Registrations. If the proposed sale by the Holder is an
underwritten offering of Registrable Securities pursuant to a Demand
Registration, the Company will enter into an underwriting agreement in customary
form with the underwriters for such offering. Such agreement shall be reasonably
satisfactory in substance and form to the Company, the Holder, a majority of the
Other Registrable Securities requesting registration under the Other Agreement,
and the underwriters and shall contain such representations and warranties by
the Company and such other terms as are generally prevailing in agreements of
this type, including, without limitation, indemnities substantially as provided
in paragraph 7.

b. Demand or Piggyback Underwritten Registrations. The Holder shall be a party
to the Company’s underwriting agreement. No underwriting agreement (or other
agreement in connection with such offering) shall require the Holder to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding the
Holder, the Registrable Securities, the Holder’s intended method of distribution
and any other representation required by law or that are reasonably requested by
the underwriter.

c. Participation in Underwritten Registrations. No person may participate in any
registration hereunder which is underwritten unless such person agrees to sell
such person’s securities on the basis provided in any underwriting arrangements
approved by the person or persons entitled hereunder to approve such
arrangements at the price approved by such person or persons.

8. Preparation; Reasonable Investigation. In connection with the preparation and
filing of each registration statement under the Securities Act pursuant to this
Agreement, the Company will give each Holder of Registrable Securities
registered under such registration statement, their underwriters, if any, and
their respective counsel the reasonable opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto, and
will give any such underwriters and their counsel such access to its books and
records and such opportunities to discuss the business of the Company with its
officers and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of such underwriters’ counsel,
to conduct a reasonable investigation within the meaning of the Securities Act.

 

8



--------------------------------------------------------------------------------

9. Definitions.

a. “Affiliate” shall have the meaning set forth in Securities Exchange
Commission Rule 405, promulgated under the Securities Act.

b. “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

c. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

d. “Other Agreement” means that certain Amended and Restated Registration Rights
Agreement, effective as of June 20, 2005, by and among the Company and the other
parties thereto, as filed on the Commission’s EDGAR filing system as Exhibit 4.2
to the Company’s registration statement on Form S-1 denoted by registration
number 333-169723, as such agreement may be amended or amended and restated from
time to time.

e. “Public Offering” shall mean a firmly-committed underwritten sale of shares
of Common Stock of the Company pursuant to a registration statement filed under
the Securities Act, in which the aggregate price paid by the public for the
shares of Common Stock exceeds One Million Dollars ($1,000,000).

f. “Registrable Securities” means the 4,049,691 shares of Common Stock received
by the Holder pursuant to the Purchase Agreement together with the 700,309
shares of Common Stock received by the Holder in connection with the exercise of
the Warrants and any other securities received on account of the foregoing in
any stock split, stock dividend, recapitalization or similar event; provided,
however, that such securities will cease to be Registrable Securities when they
have been distributed to the public pursuant to an offering registered under the
Securities Act or pursuant to a transaction exempt from registration under Rule
144 under the Securities Act (or any similar rule then in force) or when all
such securities may be distributed to the public under Rule 144 in any three
month period.

g. “Securities Act” means the Securities Act of 1933, as amended.

10. Termination. This Agreement, other than the provisions of paragraph 6,
insofar as such provisions relate to completed offerings, and paragraph 11 shall
terminate, except with respect to a registration previously requested or in
process, at the earlier of (a) August 26, 2016, (b) any breach of that certain
Nondisclosure and Standstill Agreement between the Company and the Holder dated
as of even date herewith or (c) such other date as is mutually agreed upon by
the Company and the Holder.

11. Assignment. Notwithstanding anything herein to the contrary, the
Registration Rights of the Holder granted by this Agreement are transferable to
any recipient of a Registrable Security that acquires the same in a lawful
manner and is (i) a partner or retired partner of the Holder if it is a
partnership, (ii) a member or former member of the Holder if it is a limited
liability company, (iii) an officer or director or any former officer or
director of the Holder if it is a corporation, (iv) an Affiliate of the Holder
or (v) in connection with a pledge of Registrable Securities to a bona fide
lender; provided, however, that no party may be assigned

 

9



--------------------------------------------------------------------------------

any of the foregoing rights unless the Company is given written notice by the
assigning party at the time of such assignment stating the name and address of
the assignee and identifying the securities of the Company as to which the
rights in question are being assigned; provided, further, that any such assignee
shall receive such assigned rights subject to all the terms and conditions of
this Agreement.

13. Miscellaneous.

a. Current Public Information. The Company shall use commercially reasonable
efforts to file all reports required to be filed by it under the Securities Act
and the Exchange Act, and the rules and regulations adopted by the Commission
thereunder and shall take such further action as any Holder of Restricted
Securities (as that term is defined by Rule 144 adopted by the Commission under
the Securities Act) may reasonably request to the extent required to enable such
Holder to sell Restricted Securities pursuant to Rule 144 adopted by the
Commission under the Securities Act (as such rule may be amended from time to
time) or any similar rule or regulation hereafter adopted by the Commission.
Upon request, the Company shall deliver to any Holder of securities of the
Company a written statement as to whether it has complied with such
requirements.

b. Selection of Underwriters. The Company will select the investment banker(s)
and manager(s) to administer any offering effected pursuant to a Demand
Registration or Piggyback Registration, provided, however, that in the case of a
Demand Registration such selection shall be subject to the approval of the
Holder and a majority of the Other Registrable Securities requesting
registration under the Other Agreement, which approval shall not be unreasonably
withheld, conditioned or delayed.

c. Remedies. Any person having rights under any provision of this Agreement will
be entitled to enforce such rights specifically to recover damages caused by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

d. Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written
collective consent of the Company and the Holder.

e. Successors and Assigns. Except as otherwise provided, all covenants and
agreements in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not. Except as otherwise provided herein
or in any express assignment of this Agreement by the Holder, the provisions of
this Agreement which are for the benefit of the Holder are also for the benefit
of, and enforceable by, any subsequent Holder of the Registrable Securities,
which subsequent Holder shall be presumed to be a “Holder” upon any transfer
made pursuant to the terms of this Agreement.

 

10



--------------------------------------------------------------------------------

f. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

g. Counterparts. This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.

h. Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

i. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits and schedules hereto will be
governed by the internal law, and not the conflict of laws provisions, of the
State of New York.

j. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be presumed to have been given when delivered personally to
the recipient, sent to the recipient by facsimile or by reputable express
courier service (charges prepaid) or mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications will be sent to each party to this Agreement at
the address indicated below, or to such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party:

If to the Company, to it at:

RigNet, Inc.

1880 S. Dairy Ashford, Suite 300

Houston, Texas 77077

Attention: William D. Sutton

Facsimile No.: 281-674-0101

With a copy to (which shall not constitute notice hereunder):

Norton Rose Fulbright

Fulbright Tower

1301 McKinney St., Suite 5100

Houston, Texas 77010

Attention: Brian P. Fenske

Facsimile No.: 713-651-5246

If to the Holder, to it at:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

 

11



--------------------------------------------------------------------------------

New York, New York 10019

Attention: David Sorkin, Esq.

Fax: (212) 750-0003

With a copy to (which shall not constitute notice hereunder):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gary Horowitz, Esq.

Phone: (212) 455-2000

Fax: (212) 455-2502

k. Inconsistent Agreements. The Company will not enter into agreements which
legally conflict with this Agreement.

l. Legend. The certificates representing the Registrable Securities will contain
a legend referring to this Agreement.

m. Registration Not Required. The Company will not be obligated to include any
shares of Registrable Securities in a Demand Registration or a Piggyback
Registration if the requested registration is not at that time required to
permit the proposed disposition or any resale of such Registrable Securities
without restrictions on transfer under the Securities Act.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

“COMPANY” RIGNET, INC. By:   /s/ Mark B. Slaughter   Name: Mark B. Slaughter  
Title: CEO & President “HOLDER” DIGITAL OILFIELD INVESTMENTS LP By:   Digital
Oilfield Investments GP Limited, its general partner By:   /s/ Mattia Caprioli  
Name: Mattia Caprioli   Title: Director

[Signature Page to Registration Rights Agreement]